
	

113 HR 1383 IH: To amend title XIV of division A of the American Recovery and Reinvestment Act of 2009 to equalize the treatment of States and outlying areas.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1383
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Sablan (for
			 himself, Mrs. Christensen,
			 Ms. Bordallo, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend title XIV of division A of the American Recovery
		  and Reinvestment Act of 2009 to equalize the treatment of States and outlying
		  areas.
	
	
		1.Treatment of outlying
			 areas
			(a)In
			 generalSection 14001 of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 279) is amended—
				(1)by striking
			 subsection (a);
				(2)in subsection (c),
			 by striking subsections (a) and (b) and inserting
			 subsection (a);
				(3)in subsection (d),
			 by striking subsections (a), (b), and (c), and inserting
			 subsections (a) and (b),;
				(4)in subsection (e),
			 by striking subsection (d), and inserting subsection
			 (c),;
				(5)in subsection
			 (f)—
					(A)by striking
			 subsection (e) and inserting subsection (d);
			 and
					(B)by striking
			 subsection (d). and inserting subsection (c).;
			 and
					(6)by redesignating
			 subsections (b) through (f) as subsections (a) through (e),
			 respectively.
				(b)DefinitionsSection
			 14013(5) of such division is amended—
				(1)by striking
			 and the and insert the; and
				(2)by striking
			 Rico; and inserting Rico, and each of the outlying areas
			 (as defined in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801));.
				
